MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                FILED
regarded as precedent or cited before any                       Mar 09 2017, 6:14 am
court except for the purpose of establishing
                                                                     CLERK
the defense of res judicata, collateral                          Indiana Supreme Court
                                                                    Court of Appeals
estoppel, or the law of the case.                                     and Tax Court




ATTORNEY FOR APPELLANT:                                  ATTORNEYS FOR APPELLEE
J.P.                                                     Curtis T. Hill, Jr.
Joann M. Price                                           Attorney General of Indiana
Merrillville, Indiana
                                                         Robert J. Henke
ATTORNEY FOR APPELLANT:                                  Abigail R. Recker
A.M.                                                     Deputy Attorneys General
Deidre L. Monroe                                         Indianapolis, Indiana
Gary, Indiana




                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Termination of the Parent                         March 9, 2017
Child Relationship of:                                   Court of Appeals Case No.
                                                         45A03-1608-JT-1956
A.P. & D.P. (Minor Children)                             Appeal from the Lake Superior
                                                         Court
         and,                                            The Honorable Thomas Stefaniak,
                                                         Jr.
J.P. (Father) and A.M. (Mother),                         Trial Court Cause No.
                                                         45D06-1504-JT-88
Appellants-Respondents,                                  45D06-1504-JT-89

          v.




Court of Appeals of Indiana | Memorandum Decision 45A03-1608-JT-1956 March 9, 2017       Page 1 of 19
      Indiana Department of Child
      Services,
      Appellee-Petitioner.




      Barnes, Judge.


                                             Case Summary
[1]   J.P. (“Father”) and A.M. (“Mother”) appeal the termination of their parental

      rights to A.P. and D.P. We affirm.


                                                     Issue
[2]   Although they filed separate Appellants’ briefs, Father and Mother both argue

      that the evidence is insufficient to support the termination of their parental

      rights.


                                                     Facts
[3]   Father and Mother have two children: A.P., born in October 2010, and D.P.,

      born in May 2012. On October 21, 2013, Father and Mother were arrested at

      their Lake Station home after a drug raid. Father was charged with selling

      marijuana, and Mother was charged with maintaining and/or visiting a




      Court of Appeals of Indiana | Memorandum Decision 45A03-1608-JT-1956 March 9, 2017   Page 2 of 19
      common nuisance.1 The Department of Child Services (“DCS”) removed the

      children from Father and Mother’s care, and the children were initially placed

      with their maternal grandmother. On or about October 30, 2013, maternal

      grandmother asked her cousin to babysit the children, but grandmother did not

      return to get the children. DCS removed the children from grandmother’s care,

      and they were placed with the cousin, who became their foster parent.


[4]   DCS filed a petition alleging that the children were children in need of services

      (“CHINS”) and alleged Father had been arrested for selling drugs in the

      family’s home while the children were present, that Mother was aware of

      Father’s activities, and that officers found 6.5 grams of marijuana in the home

      along with two prescription pills for which neither parent had a valid

      prescription. Mother admitted to the allegations, and a fact-finding hearing was

      held with regard to Father. The trial court found that the children were CHINS

      and ordered Mother and Father, in part, to participate in a parenting

      assessment and follow all recommended treatment, a substance abuse

      evaluation and follow all recommended treatment, an initial clinical assessment

      and follow all recommended treatment, supervised visitations, and home-based

      counseling services.


[5]   Mother’s participation in services was sporadic. After the children were

      removed, Mother increased her use of marijuana. At some point during the




      1
          The exact charges and convictions resulting from this incident are not clear from the record provided to us.


      Court of Appeals of Indiana | Memorandum Decision 45A03-1608-JT-1956 March 9, 2017                   Page 3 of 19
      CHINS proceedings, Mother also started abusing heroin and other opiates.

      Although Mother completed an intensive outpatient drug program, she

      continued to abuse heroin. Further, although she was ordered to participate in

      drug testing twice a week, and later three times a week, her participation was

      very limited. Mother admitted that she failed more drug tests than she passed.

      She stopped participating in any drug screens in April 2016. She also was

      offered in-patient treatment but declined to participate.


[6]   Mother completed a clinical assessment, which recommended a psychological

      assessment. Although Mother was asked to participate in the psychological

      assessment in early 2014, Mother did not complete the assessment until January

      2016. Mother was referred to a therapist for individual therapy and substance

      abuse counseling, but Mother only attended one session. Mother was

      scheduled to receive weekly supervised visitations, but she often missed visits.

      Between November 2015 and February 2016, she missed approximately every

      other visit. Supervised visitations were terminated in February 2016.


[7]   As a result of the raid on Father and Mother’s residence, Father was convicted

      of distributing drugs. He was incarcerated during the entire CHINS and

      termination proceedings. Father has not seen the children in person since they

      were removed. His last contact with them was during a video visit in

      September 2014. At the time of the termination hearing in July 2016, Father

      was in a work release program. He testified that he would be on work release

      for another twelve months and that, after completing work release, he would be

      on probation.

      Court of Appeals of Indiana | Memorandum Decision 45A03-1608-JT-1956 March 9, 2017   Page 4 of 19
[8]   In addition to the drug distribution charges, Father also has convictions for

      robbery, battery resulting in bodily injury, possession of marijuana, domestic

      battery, escape, false informing, and felony non-support of a child. Father has

      nine biological children, and five of those children are under the age of

      eighteen. At the termination hearing, Father was unable to name all of the

      children “off the top of [his] head.” Tr. p. 34. Father was not involved in the

      other minor children’s lives, and he has never seen two of his children. Father

      owes approximately $20,000 in back child support, which resulted in his

      conviction for felony non-support of a child. As a result of that conviction, he

      was sentenced to eight years of probation.


[9]   When the foster parent took the children, three-year-old A.P. weighed only

      nineteen pounds, had no hair, was still wearing diapers, and had unusual

      behaviors. A.P. ate off of the floor, hoarded food, did not know how to chew,

      slept on the floor, had nightmares, and was terrified of sirens and police

      officers. Eighteen-month-old D.P. was very aggressive. During play therapy,

      A.P. was diagnosed with “neglect of a child and adjustment disorder with

      mixed disturbance of mood and conduct.” Tr. p. 168. The therapist observed

      A.P. play with dolls in “a very violent manner,” including holding down female

      dolls with male dolls and rubbing the male doll’s genitals on the female doll. Id.

      at 170. At the time of the termination hearing, the children were thriving.

      They were both of normal weight and height, and they were doing well. The

      foster mother testified that she is willing to adopt the children.




      Court of Appeals of Indiana | Memorandum Decision 45A03-1608-JT-1956 March 9, 2017   Page 5 of 19
[10]   In April 2015, DCS filed a petition to terminate Father and Mother’s parental

       rights. A termination hearing was held in July 2016. The trial court granted

       DCS’s petition. Father and Mother now appeal.


                                                   Analysis
[11]   Father and Mother challenge the termination of their parental rights to A.P.

       and D.P. The Fourteenth Amendment to the United States Constitution

       protects the traditional right of parents to establish a home and raise their

       children. In re I.A., 934 N.E.2d 1127, 1132 (Ind. 2010). “A parent’s interest in

       the care, custody, and control of his or her children is ‘perhaps the oldest of the

       fundamental liberty interests.’” Id. (quoting Troxel v. Granville, 530 U.S. 57, 65,

       120 S. Ct. 2054 (2000)). “Indeed the parent-child relationship is ‘one of the

       most valued relationships in our culture.’” Id. (quoting Neal v. DeKalb County

       Div. of Family & Children, 796 N.E.2d 280, 285 (Ind. 2003)). We recognize, of

       course, that parental interests are not absolute and must be subordinated to the

       child’s interests when determining the proper disposition of a petition to

       terminate parental rights. Id. Thus, “‘[p]arental rights may be terminated when

       the parents are unable or unwilling to meet their parental responsibilities.’” Id.

       (quoting In re D.D., 804 N.E.2d 258, 265 (Ind. Ct. App. 2004), trans. denied).


[12]   When reviewing the termination of parental rights, we do not reweigh the

       evidence or judge witness credibility. Id. We consider only the evidence and

       reasonable inferences that are most favorable to the judgment. Id. We must

       also give “due regard” to the trial court’s unique opportunity to judge the


       Court of Appeals of Indiana | Memorandum Decision 45A03-1608-JT-1956 March 9, 2017   Page 6 of 19
       credibility of the witnesses. Id. (quoting Ind. Trial Rule 52(A)). Here, the trial

       court entered findings of fact and conclusions thereon in granting DCS’s

       petition to terminate Father and Mother’s parental rights. When reviewing

       findings of fact and conclusions thereon entered in a case involving a

       termination of parental rights, we apply a two-tiered standard of review. First,

       we determine whether the evidence supports the findings, and second, we

       determine whether the findings support the judgment. Id. We will set aside the

       trial court’s judgment only if it is clearly erroneous. Id. A judgment is clearly

       erroneous if the findings do not support the trial court’s conclusions or the

       conclusions do not support the judgment. Id.


[13]   Indiana Code Section 31-35-2-8(a) provides that “if the court finds that the

       allegations in a petition described in [Indiana Code Section 31-35-2-4] are true,

       the court shall terminate the parent-child relationship.” Indiana Code Section

       31-35-2-4(b)(2) provides that a petition to terminate a parent-child relationship

       involving a child in need of services must allege, in part:

                       (B)       that one (1) of the following is true:


                                (i)      There is a reasonable probability that the
                                         conditions that resulted in the child’s removal
                                         or the reasons for placement outside the
                                         home of the parents will not be remedied.


                                (ii)     There is a reasonable probability that the
                                         continuation of the parent-child relationship
                                         poses a threat to the well-being of the child.


       Court of Appeals of Indiana | Memorandum Decision 45A03-1608-JT-1956 March 9, 2017   Page 7 of 19
                                   (iii)    The child has, on two (2) separate occasions,
                                            been adjudicated a child in need of services;


                         (C)       that termination is in the best interests of the child;
                                   and


                         (D)       that there is a satisfactory plan for the care and
                                   treatment of the child.


       DCS must establish these allegations by clear and convincing evidence. Egly v.

       Blackford County Dep’t of Pub. Welfare, 592 N.E.2d 1232, 1234 (Ind. 1992).


                                               I. Changed Conditions

[14]   Both Father and Mother challenge the trial court’s finding of a reasonable

       probability that the conditions resulting in the children’s removal or the reasons

       for placement outside the home of the parents will not be remedied.2 In making




       2
         Father also argues that the trial court’s conclusion that the continuation of the parent-child relationship
       poses a threat to the well-being of the children is clearly erroneous. Indiana Code Section 31-35-2-4(b)(2)(B)
       is written in the disjunctive. Subsection (b)(2)(B)(iii), which concerns repeated CHINS adjudications, is
       inapplicable here. Consequently, DCS was required to demonstrate by clear and convincing evidence a
       reasonable probability that either: (1) the conditions that resulted in the children’s removal or the reasons for
       placement outside the home of the parents will not be remedied, or (2) the continuation of the parent-child
       relationship poses a threat to the children’s well-being. The trial court found a reasonable probability that the
       conditions that resulted in the children’s removal and continued placement outside Father’s home would not
       be remedied, and there is sufficient evidence in the record to support the trial court’s conclusion. Thus, we
       need not determine whether there was a reasonable probability that the continuation of the parent-child
       relationship poses a threat to the children’s well-being. See, e.g., Bester v. Lake County Office of Family &
       Children, 839 N.E.2d 143, 148 n.5 (Ind. 2005); In re T.F., 743 N.E.2d 766, 774 (Ind. Ct. App. 2001), trans.
       denied.
       On the other hand, Mother makes no argument regarding the continuation of the parent-child relationship
       posing a threat to the children. The trial court concluded both that the conditions resulting in the children’s
       removal will not be remedied and that the continuation of the parent-child relationship poses a threat to the
       children’s well-being. By failing to challenge the trial court’s conclusion regarding a threat to the children’s
       well-being, Mother has implicitly conceded the sufficiency of (b)(2)(B)(ii) and has effectively waived review
       of the trial court’s determination under Indiana Code Section 31-35-2-4(b)(2)(B). Waiver notwithstanding,

       Court of Appeals of Indiana | Memorandum Decision 45A03-1608-JT-1956 March 9, 2017                   Page 8 of 19
       this determination, the trial court must judge a parent’s fitness to care for his or

       her child at the time of the termination hearing and take into consideration

       evidence of changed conditions. In re J.T., 742 N.E.2d 509, 512 (Ind. Ct. App.

       2001), trans. denied. However, the trial court must also “evaluate the parent’s

       habitual patterns of conduct to determine the probability of future neglect or

       deprivation of the child.” Id.


[15]   On this issue, the trial court issued extensive findings and conclusions. The

       trial court found:

                There is a reasonable probability that the conditions resulting in
                the removal of the child(ren) from their parents’ home will not be
                remedied in that: The children were removed from parental care
                in October 2013 when the home was raided and the parents were
                arrested for dealing drugs. The children were present during the
                drug transactions.


                Father remained incarcerated and mother was released from jail.


                The children were in poor condition. The three year old did not
                speak, was underweight and her clothes were too small. The
                three year old was not potty trained and would only want to
                sleep on the floor and not in a bed. The child’s hair was falling
                out due to malnourishment.


                Services were offered to the parents pursuant to a case plan
                which included substance abuse evaluations with recommended




       we will address whether the trial court properly found a reasonable probability that the conditions that
       resulted in children’s removal and continued placement outside Mother’s home would not be remedied.

       Court of Appeals of Indiana | Memorandum Decision 45A03-1608-JT-1956 March 9, 2017               Page 9 of 19
        treatment, random drug screens, initial clinical assessments,
        individual therapy, parenting classes, home based services,
        outpatient substance abuse program and inpatient substance
        abuse program, psychological evaluations and supervised
        visitations.


        The Department of Child Services case manager testified that she
        has been the ongoing caseworker for this matter since October
        2014. Mother was very sporadic with drug screens at that time.
        Mother was also homeless and unemployed. The CHINS cases
        were open for approximately one year at this point. Mother
        began testing positive for opiates on her drug screens. Services
        were increased for the mother in an attempt to circumvent
        mother’s increased drug uses and drugs of choice. Mother’s
        service providers remained the same, but mother did not
        participate in the services.


        Case Manager McLean testified that Mother did not participate
        in the individual therapy. Mother was very sporadic with her
        drug screens. Mother was also sporadic with her supervised
        visitations with her children.


        Mother testified that she was homeless when this case initially
        began. Mother lived with various individuals. Mother was
        participating in supervised visits with her children and never
        progressed in the visits. Mother testified that she struggled with
        stability for the first year to two years of this case being active.
        Mother was not employed. Mother testified that she used
        marijuana consistently throughout these cases. Mother testified
        that she has also progressed to taking prescription medications
        along with the marijuana. Mother testified that she further
        progressed around October 2014 to begin using heroin. Mother
        further testified that she has been clean for the last four months.
        The Court notes that mother has not submitted to any screens
        since April 18, 2016. The Court notes Exhibit S shows positive
        drug screens for the mother from January throughout March of
Court of Appeals of Indiana | Memorandum Decision 45A03-1608-JT-1956 March 9, 2017   Page 10 of 19
        2016 that indicate all positive screens for opiates. Mother
        submitted to eight total screens in those months and mother was
        ordered to submit to drug screening three times per week.
        Mother testified that she avoided taking her drug screens,
        because she didn’t want to be judged on the drug screens.
        Mother testified that she is a great mother and loves her children.
        Mother is in total denial of her substance abuse issues and passes
        the blame to others. Mother testifies in open court that she is
        clean for the last four months, but did not submit to any drug
        screens. Mother testified that her visits with her children have
        been discontinued due to mother missing one visit, even though
        the testimony and evidence showed that mother was cancelling
        fifty percent of her visits scheduled.


        Mother eventually did enter an outpatient substance abuse
        program, but continued to use drugs, by her own testimony.
        Clearly, mother has not solved her substance abuse issues.


        Mother was offered an inpatient substance abuse program.
        Mother refused to enter the program. Mother indicated that she
        would kick her drug habit on her own. Mother continued to test
        positive for heroin on her drug screens. Mother would not keep
        in contact with her service providers. Mother was sporadic with
        her visitations with her children. Mother would cancel her visits
        with her children. Mother’s visitations with her children were
        suspended in February of 2016 due to her non-compliance and
        continued positive drug screens.


        Father . . . was sentenced to eight years in prison for drug charges
        stemming from this arrest. Father has now been released from
        prison and is currently in work release. Father has a lengthy
        criminal history. Father was arrested beginning in 1999 for
        robbery. Father spent one year in jail and then went to work
        release. Father was again arrested in 2002 for battery resulting in
        bodily injury and possession of marijuana. Father testified that
        he spent nine months incarcerated and released to parole. Father
Court of Appeals of Indiana | Memorandum Decision 45A03-1608-JT-1956 March 9, 2017   Page 11 of 19
        was then charged with domestic battery with the mother of his
        other children as the victim. Father was sentenced to work
        release. Father was again arrested in 2004 and charged with
        escape due to non-compliance with the work release program.
        Father was sentenced to the Department of Corrections. Father
        was eventually released from incarceration. Father was again
        charged in 2009 for false informing. Father testified that he
        thought he had a warrant for failure to pay his child support and
        lied about his name. Father was charged in 2012 with another
        count of false informing. Father again was arrested for the
        incident that led to the Department of Child Services
        involvement in which father was charged with possession of
        marijuana and possession of stolen property. Father was
        sentenced to eight years for this particular incident. Father
        admitted prior to his arrest he was drug dealing.


        The evidence shows a long line of criminal conduct. The father
        has such a historical pattern of criminal conduct that the Court
        must take the pattern into account and consideration.


        Father testified that he has nine children, with five children under
        the age of eighteen. Father testified that he does not have any
        relationship with any of his children. Father further testified that
        he does not pay child support for any of the children. Father
        stated that he knew he has nine children and has never paid any
        child support for any of the children. Father testified that the
        children were with their mothers and they did not need the
        support. Father testified that he will not be released from
        probation due to being charged with a felony for non payment of
        child support. Father is currently sentenced to six years
        probation with two years of incarceration suspended unless the
        arrearages are paid.


        Father testified that he once resided in the State of Michigan, to
        which he has a criminal record in that State, moved to Elkhart
        County, and had multiple charges in that county and also
Court of Appeals of Indiana | Memorandum Decision 45A03-1608-JT-1956 March 9, 2017   Page 12 of 19
        multiple children. Then father resided in Northwest Indiana,
        also with multiple criminal charges and multiple children.
        Father’s history cannot be ignored.


        Father has been incarcerated for the entirety of these cases.
        Father’s criminal history and incarcerations stem back beginning
        in 1999. Father has no relationship with any of his children.
        Father was not a parent to his other children, therefore the court
        finds that there is a reasonable probability that father will not be a
        proper parent to these children. Biology does not make a person
        a father, clearly shown by this father. Father testified, “That I
        want to lead by example”. The Court notes that father may have
        good intentions, but has not shown any pattern of consistency or
        responsibility regarding his children. Father does not have a
        relationship with these children. In the past seventeen years,
        father has spent much of those years in and out of incarceration
        for multiple offenses.


        Although father indicates that he wishes to turn his life around
        and be a father to these children, the Court cannot gamble on
        these children’s lives. These children do not know the father and
        [have] no bond with the father. Father has not seen these
        children in almost three years. Father has not shown by example
        with his other children.


        Father further testified that he didn’t know that he could take
        classes while incarcerated and is currently going to begin classes.
        Father continues with his criminal issues and is currently residing
        in work release. Father still has to deal with his unresolved
        criminal matters including the nonpayment of child support.
        Even if Father is successful in Work Release and ultimately
        successful upon release from incarceration, the children’s need
        for a stable, consistent, safe and loving home outweighs Father’s
        rights to parent after the long passage of time in this case.



Court of Appeals of Indiana | Memorandum Decision 45A03-1608-JT-1956 March 9, 2017   Page 13 of 19
        Mother has not addressed her substance abuse issues. Mother
        has not obtained stability. Mother continues with her instable
        lifestyle. Mother did not participate in the services offered.
        Services were offered to the mother for almost three years and
        mother has not completed the case plan for reunification.
        Mother testified that she wants to do services, but mother’s
        services are still active and mother does not make herself
        available for the providers. Mother does not participate in the
        services. Mother further testified that she is willing to do
        therapy, but does not meet with her therapist. Mother indicated
        that she was diagnosed with bipolar and depression. Mother was
        given a psychological and psychiatric evaluation, but did not
        follow through with the available recommendations. Mother
        only met with her therapist on one occasion. Mother does not
        make herself [available] for the services offered to her in an effort
        to help mother. Mother is in no position to parent these children.
        These children have been wards for the past three years and
        mother is no closer to reunification with the children than she
        was in at the initial removal in October of 2013. There has been
        absolutely no progress in the case plan or the services after almost
        three years of services. All services for mother have failed.


        These children deserve permanency in their lives. The children
        have been wards of the Department of Child Services for most of
        their lives. Neither parent is any closer to reunification th[a]n
        they were in October 2013 when the Department first became
        involved. Mother has not addressed her substance abuse issues.
        Father is still dealing with his unavailability due to his continued
        incarcerations.


        [A.P.] has been in therapy since her removal and has been
        diagnosed with adjustment disorder with mixed disturbances of
        mood and conduct and neglect of a child. [A.P.] has endured
        trauma from her experiences with the biological parents and is
        now stable and thriving. All of [A.P.’s] needs are being met in
        her placement. [D.P.] was removed as an infant and has no

Court of Appeals of Indiana | Memorandum Decision 45A03-1608-JT-1956 March 9, 2017   Page 14 of 19
               memory of living with biological parents. Removal of these
               children from this current placement where they have been for
               more than two years would be detrimental to these children’s
               well-being.


               There is also no evidence to show that mother has kicked her
               drug habit. There is no evidence that shows that father’s criminal
               problems are behind him. Father is still currently dealing with
               his criminal problems and is still currently in work release and on
               probation. Parents are still in no position to properly parent
               these children, almost three years later. The Court has to look at
               the best interests of these children.


               Neither parent is providing any emotional or financial support
               for the children. Neither parent has completed any case plan for
               reunification. Neither parent is in a position to properly parent
               these children. It is unlikely that either parent will ever be in a
               position to properly parent these children. The children are in
               relative placement and are bonded and thriving in their
               placement.


       Mother’s App. Vol. II pp. 2-6. Neither Father nor Mother challenge any of

       these specific findings.


[16]   Citing Indiana Code Section 31-35-3-1 and Indiana Code Section 31-35-3-4,

       Father argues that none of his convictions fall within “the statutory rubric that

       indicates termination of parental rights is warranted . . . .” Father’s Appellant’s

       Br. pp. 10-11. Indiana Code Section 31-35-3-4 allows DCS to file a petition to

       terminate a parent-child relationship where the parent is convicted of certain

       offenses, none of which are relevant here. However, Father’s parental rights

       were terminated under a different chapter, Indiana Code Chapter 31-35-2,

       Court of Appeals of Indiana | Memorandum Decision 45A03-1608-JT-1956 March 9, 2017   Page 15 of 19
       which pertains to the termination of a parent-child relationship involving a

       delinquent child or a child in need of services. Consequently, Indiana Code

       Chapter 31-35-3 is inapplicable here.


[17]   Father next argues that he was denied the opportunity to participate in services

       while he was incarcerated, he was not provided with documents during the

       CHINS proceeding, he has engaged in substance abuse and parenting classes,

       he made all reasonable efforts to stop the termination of his parental rights, and

       he has made favorable changes in his life. DCS demonstrated that Father has a

       significant, on-going criminal history. Even when he finishes another year of

       work release, he has many years of probation to complete. Father does not

       have a relationship with the two children at issue here, and he does not have a

       meaningful relationship with any of his other seven children. Services were

       unavailable during Father’s incarceration. Although Father started a substance

       abuse class and a parenting class, he did not start them until the day before the

       termination hearing. Given Father’s habitual patterns of conduct, the trial

       court’s finding regarding a reasonable probability that the conditions resulting

       in the children’s removal from Father’s care will not be remedied is not clearly

       erroneous.


[18]   As for Mother, she argues that the trial court failed to give proper weight to her

       claims that she missed visitation because she was sick, that she was no longer

       using heroin, that she was employed and had stable housing, and that she had

       completed intensive outpatient drug treatment. Mother’s argument is merely a

       request that we reweigh the evidence and judge her credibility, which we cannot

       Court of Appeals of Indiana | Memorandum Decision 45A03-1608-JT-1956 March 9, 2017   Page 16 of 19
       do. I.A., 934 N.E.2d at 1132. The trial court did not find Mother’s claims that

       she was no longer using drugs to be credible. Mother declined to participate in

       in-patient drug treatment, failed to participate in individual therapy, repeatedly

       missed supervised visits with the children, and continued using heroin even

       after completing intensive outpatient drug treatment. Further, Mother has not

       participated in drug testing since April 2016. Given Mother’s inability to

       address her substance abuse issues, the trial court’s finding regarding a

       reasonable probability that the conditions resulting in the children’s removal

       from Mother’s care will not be remedied is not clearly erroneous.


                                               II. Best Interests

[19]   Both parents challenge the trial court’s finding that termination of their parental

       rights is in the children’s best interests. In determining what is in the best

       interests of a child, the trial court is required to look at the totality of the

       evidence. D.D., 804 N.E.2d at 267. In doing so, the trial court must

       subordinate the interests of the parents to those of the child involved. Id. The

       trial court found: “It is in the best interest of the child(ren) and their health,

       welfare and future that the parent-child relationship between the child(ren) and

       their parents be forever fully and absolutely terminated.” Mother’s App. Vol. II

       p. 6.


[20]   Father argues that he never put the children “in harm’s way,” that he supported

       the children, that he had a meaningful relationship with the children prior to his

       incarceration, and that severing the parent-child relationship is not in the

       children’s best interests. Father’s Appellant’s Br. p. 16. Mother argues that the
       Court of Appeals of Indiana | Memorandum Decision 45A03-1608-JT-1956 March 9, 2017   Page 17 of 19
       children should be reunited “with a mother who loves them” and that the

       children will suffer immeasurable pain when they realize they will not have any

       further contact with Mother. Mother’s Appellant’s Br. p. 13.


[21]   When the children were placed in their current foster home, the children were

       malnourished, developmentally delayed, and struggling. However, now, they

       are thriving. The children’s therapist recommended that the children needed

       “continued and ongoing stability and permanency.” Tr. p. 184. She said that

       the children needed “to maintain the attachment and the bond . . . they have

       formed in their current home.” Id. Given Mother and Father’s lack of stability,

       the length of time the children have been out of their care, and the children’s

       improved condition, the trial court’s finding that termination was in the

       children’s best interests is not clearly erroneous.


                                            III. Satisfactory Plan

[22]   Finally, Father also challenges the trial court’s finding that there is a satisfactory

       plan for the care and treatment of the children. Indiana courts have held that

       for a plan to be “‘satisfactory,’” for the purposes of the termination statute, it

       “‘need not be detailed, so long as it offers a general sense of the direction in

       which the child will be going after the parent-child relationship is terminated.’”

       In re A.S., 17 N.E.3d 994, 1007 (Ind. Ct. App. 2014) (quoting Lang v. Starke

       Cnty. Office of Family and Children, 861 N.E.2d 366, 375 (Ind. Ct. App. 2007),

       trans. denied), trans. denied.




       Court of Appeals of Indiana | Memorandum Decision 45A03-1608-JT-1956 March 9, 2017   Page 18 of 19
[23]   The trial court found: “The Indiana Department of Child Services has a

       satisfactory plan for the care and treatment of the child(ren) which is Adoption

       by the foster parent . . . .” Mother’s App. Vol. II p. 6. The children’s foster

       mother testified that she was willing to adopt them. This plan is satisfactory,

       and the trial court’s finding is not clearly erroneous.


                                                 Conclusion
[24]   The evidence is sufficient to support the termination of Father and Mother’s

       parental rights to the children. We affirm.


[25]   Affirmed.


       Kirsch, J., and Robb, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 45A03-1608-JT-1956 March 9, 2017   Page 19 of 19